            Case 1:20-cv-11051-LLS Document 5 Filed 02/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SUSAN SUAREZ,

                                   Plaintiff,
                                                                1:20-CV-11051 (LLS)
                       -against-
                                                                 CIVIL JUDGMENT
 SERGIU MARCUS, et al.,

                                   Defendant.

         Pursuant to the order issued February 12, 2021, dismissing this action for lack of subject-

matter jurisdiction,

         IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed under Rule

12(h)(3) of the Federal Rules of Civil Procedure for lack of subject-matter jurisdiction.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     February 12, 2021
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.
